Dear Mr. Wiley:
As legal counsel to the Lafourche Basin Levee District you have requested an opinion of this office as to whether the Levee District may lawfully terminate the assessment and collection of its ad valorem tax solely within that portion of Lafourche Parish that lies south of the Intracoastal Canal and east of Bayou Lafourche.
The question presented by your request raises the issue of whether the omission of that area of Lafourche Parish lying south of the Intracoastal Canal and east of Bayou Lafourche constitutes a discriminatory treatment towards the other areas included in the Levee District resulting in a violation of the equal protection clause of the Fourteenth Amendment to the United States Constitution.
In Louisiana  Arkansas Railway Co. vs. Goslin, 300 So.2d 483
(La. 1974), the plaintiff railroad companies alleged that the assessment and collection by the Red River Waterway District of a two-mill ad valorem tax was unconstitutional and discriminatory in that the district omits three parishes along the Red River so that the entire burden of the tax was born by the property in the seven parishes included within the district. The Louisiana Supreme Court held that the constitutional right to equal protection of the law "does not operate so as to prevent a variety of classifications, or remove from the discretion of the State Legislature its right to provide a number of differences in the selection or classification or persons or property (geographical, or otherwise) so long as the discrimination is not invidious, unreasonable, or oppressive, but founded on just and equitable distinctions." 300 So.2d 485.
It is the opinion of this office that the Louisiana Legislature, not the Lafourche Basin Levee District, is the proper authority to authorize the termination of the assessment and collection of ad valorem taxes in that area of Lafourche Parish lying south of the Intracoastal Canal and east of Bayou Lafourche, provided there are practical and reasonable grounds for excluding this area from the ad valorem tax burden imposed throughout the rest of the area comprising the Lafourche Basin Levee District.
We hope this opinion will be of assistance to you; but if you have any further questions concerning this particular request, please do not hesitate to contact our office.
Very truly yours,
                                  RICHARD P. IEYOUB ATTORNEY GENERAL
                                  BY: ___________________________ ROBERT H. CARPENTER, JR. Assistant Attorney General
RPI/RHC/tp